Citation Nr: 1222117	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-38 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a right pneumothorax.  

2.  Entitlement to service connection for residuals of an inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to July 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision rendered by the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2010, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

Thereafter, in July 2010, the Board remanded the matters to the RO in order to afford the Veteran a VA examination.  An examination was conducted in August 2010.  In November 2011, the RO issued a supplemental statement of the case, in which it continued the denial of the claim.  


FINDINGS OF FACT

1.  While the Veteran was treated for right pneumothorax during active military service, the weight of the competent and probative evidence is against a finding of any current residuals of pneumothorax, to include a disability manifested by a tender and painful scar.  

2.  While the Veteran was treated for inguinal hernia during active military service, the weight of the competent and probative evidence is against a finding of any current residuals of inguinal hernia, to include a disability manifested by a tender and painful scar.  


	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a right pneumothorax have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

2.  The criteria for service connection for residuals of an inguinal hernia have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the issues of entitlement to service connection for a residuals of a pneumothorax or residuals of an inguinal hernia, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in December 2008.  Nothing more was required.  

The Board also finds that VA's has satisfied its duties to assist the Veteran in the development of his claims.  His service treatment records and VA medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He did not identify any relevant private treatment records.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Since the most recent remand, the Veteran underwent a VA examination.  The examination included opinions addressing the issues on appeal.  As such, the Board finds that there has been substantial compliance with its July 2010 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  The Veteran underwent a VA examination in August 2010.  As discussed herein, the examination and examination opinions are considered adequate for decisional purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO hearing officer or Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned VLJ identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claims.  The hearing discussion did not reveal any evidence that might be available that had not been submitted other than medical opinions that were to be procured.  Finally, in July 2010 the Board remanded the matters to address the lack of medical evidence in support of the claims.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).   

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran contends that he has current residuals of a pneumothorax and an inguinal hernia.  As regards the pneumothorax, he reports shortness of breath, a pulling sensation in the chest, and a painful scar.  As regards the inguinal hernia, he reports that the inguinal area bothers him constantly and results in an itchy scar.  (See Transcript at 6-7.)  

Service treatment records reveal treatment for pneumothorax and for an inguinal hernia.  Notably, in December 2002, the Veteran had a right chest tube placed due to a spontaneous pneumothorax.  In January 2003, he was treated for pain over the right posterior back and right chest and was found to have a left inguinal bulge.  He underwent an upper gastrointestinal endoscopy with left inguinal repair with mesh.  

The Veteran underwent a second tube placement in April 2004 following a complete pneumothorax on the right.  In June 2004, he had a final pneumothorax, which his private physicians indicated could be a continuation of his second pneumothorax.  In describing his symptoms in June 2004, the Veteran stated that he occasionally felt lightheaded, was often fatigued, and had dyspnea with exertion.  Significantly, his then-treating physician noted that the dyspnea was "mostly due to weight gain and probably lack of fitness."  He underwent a surgical consultation in November 2004, but any surgery was deferred until he had another pneumothorax.   

The Veteran was placed on profile, a physical evaluation board commenced, and in June 2005 pulmonary function testing revealed "moderate destructive disease without reversibility consistent with mild COPD."  

The above records clearly document that the Veteran was treated for pneumothorax and inguinal hernia during service.  However, the weight of the evidence is against a finding that he has current residuals of pneumothorax or inguinal hernia.  

In this respect, since the initiation of the claim in October 2008, the evidence consists of VA examination results, VA outpatient treatment records, and the Veteran's personal testimony during the hearing before the undersigned.  

The first VA examination was conducted in October 2008 in connection with a claim for non-service-connected pension benefits.  At such time, the Veteran denied any chest pain or chest discomfort.  He also denied any abdominal pain.  The physical examination did not reveal any current residuals of pneumothorax or inguinal hernia.  Pulmonary function testing did not reveal any obstructive pulmonary disease and was interpreted as normal.  A chest x-ray similarly did not reveal any pneumothorax or other lung field defect.  Finally, there were no reports or findings of any painful scars.  

The lone VA outpatient treatment record, dated in October 2008, did not include any reports or physical examination findings of current residuals of pneumothorax or inguinal hernia.  

The Veteran testified that he experienced the chronic residuals of his pneumothorax or inguinal hernia.  He referenced symptoms of shortness of breath, which he attributed to his pneumothorax.  He also described scars that were tender and painful, and that limited function by precluding the lifting of heavy objects.  Thus, based on these lay assertions, the Board Remanded the matter in order to determine whether there were any chronic residuals related to the Veteran's pneumothorax or inguinal hernia.

In this regard, the VA examination conducted in October 2010 did not reveal evidence of a current disability manifested by residuals of pneumothorax or inguinal hernia.  Rather, while the examination included the Veteran's reports of shortness of breath with exertional activities, such was attributed to obesity and deconditioning.  Pulmonary function testing was interpreted as normal and did not reveal any lung condition.  There was no evidence of any inguinal hernia, findings of tenderness, or visible scar tissue.  

It is also important to note that the Veteran himself did not make reference to the presence of any scars that were tender or painful.  His subjective complaints were limited to the aforementioned shortness of breath and a vague description of there being a sensation of fluid in the area of the inguinal canal when he lifted objects or climbed stairs.   He made no reference to any other complications.  He also specifically denied recurrence of the pneumothorax and/or inguinal hernia.

In sum, since the initiation of the claim, there remains no competent, objective medical evidence of a current disability associated with residuals of pneumothorax or inguinal hernia.  

What remains then, is the Veteran's lay testimony and other lay statements of record addressing the claims.  In this respect, in describing a lung condition, the Veteran indicates that he cannot walk short distances without tiring very quickly.  As regards the hernia condition, he indicates that the area is irritated when fully clothed.  During the hearing, he described a pulling sensation in the chest and a painful scar.  

With respect to this lay testimony, the Board finds that it is insufficient to establish a diagnosis.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Here, the Veteran is certainly competent to describe feeling tired, feeling skin irritation or skin pain.  However, he has not shown to have the medical expertise to link shortness of breath or tiredness with residuals of a pneumothorax or itchy skin with residuals of an inguinal hernia.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In addition, as regards the reports of pain, it is important to note that pain alone does not constitute a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.")  

To the extent that the Veteran is competent to render a diagnosis, the Board affords more probative weight to the VA examination results.  Those findings were based on a physical examination, included pulmonary function tests, and review of the Veteran's history.  Moreover, while the Veteran's description regarding the conditions appeared competent and credible during the hearing before the undersigned, the totality of the evidence does not support a finding of credibility.  Notably, it is unclear to the Board why the Veteran did not describe the symptoms at all during examination in 2008 or while pursuing VA treatment in 2008, or in greater detail during examination in 2010.  This failure to discuss relevant symptoms during examination or in conjunction with medical treatment tends to reduce the reliability and credibility of the statements made during the hearing before the Board.  The Board further finds it significant that the symptoms described by the Veteran resulting from surgical scar were not found objectively verified on VA examination.  Significantly, the VA examiner in 2010 could find no evidence of inguinal scar tissue, nor was there any abdominal tenderness on physical examination.  In addition, the VA examination results do not include findings of a chest tube scar or related symptomatology.  It is significant, that while the examiner acknowledged the reports of shortness of breath upon exertion, those symptoms were attributed to obesity and not to any condition incurred during active military service.  This finding regarding the effect of the Veteran's fitness level is similar to the one made in 2005.  

Given these physical examination findings, the Board finds that while the Veteran was treated for pneumothorax and inguinal hernia during service, the weight of the probative evidence is against a finding that he has any residual disability.  As noted, Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for residuals of a right pneumothorax is denied.  

Service connection for residuals of an inguinal hernia is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


